Citation Nr: 9933783	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-34 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine 
fusion at L5 - S1 with radiculopathy, currently evaluated at 
40 percent.

2.  Entitlement to service connection for status post right 
knee patellectomy, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, 
Georgia; Indianapolis, Indiana; and Nashville, Tennessee, 
which denied the benefits sought on appeal.  The veteran, who 
had active service from August 1964 to August 1970, appealed 
those decisions through the BVA, and the case was referred to 
the Board for appellate review.

A BVA decision dated in September 1996 affirmed the RO's 
denial of an increased evaluation for the veteran's right 
knee disability.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in an Order, [citation redacted], the Court vacated the Board's decision and 
remanded the case to the Board.  The Board subsequently 
remanded the case to the RO for additional development in 
March 1998.

During the course of the development requested by the Board 
the RO denied an increased evaluation for the veteran's back 
disability.  The veteran subsequently perfected his appeal 
with respect to that issue, and that issue is now currently 
before the Board, as well as the issue concerning the 
evaluation of the veteran's right knee disability.

In a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
dated in May 1999, the veteran indicated that he could not 
hold a job because of his back and right knee disabilities.  
The Board construes this as a claim for a total evaluation 
based on individual unemployability due to service-connected 
disabilities.  However, this matter has not been prepared for 
appellate review, and accordingly, this matter is referred to 
the RO for appropriate action.


REMAND

A preliminary review of the record discloses that with a June 
1999 statement from the veteran's representative additional 
treatment records were submitted in support of the veteran's 
appeal.  While some of this information may be duplicate, 
treatment records dated in 1999 are not duplicate.  In 
addition, the veteran's representative requested that:  "Once 
all necessary adjudicative actions are taken by your 
division, please advise the claimant and this service 
accordingly."  It does not appear that the RO has addressed 
this additional evidence, and the Board would observe that 
the evidence was submitted to the RO without a waiver of 
initial consideration of that evidence by the RO as is 
required to ensure due process.  See 38 C.F.R. §§ 19.31, 
19.37, 20.800, 20.1304 (1998).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should consider the additional 
evidence submitted by the veteran's 
representative subsequent to the issuance 
of the May 1999 Statement of the Case 
concerning the appeal for an increased 
evaluation for the veteran's back 
disability and the May 1999 Supplemental 
Statement of the Case concerning the 
veteran's appeal for an increased 
evaluation for his right knee disability.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and adjudication and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence or argument he desires in connection with 
his current appeal.  No action is required of the appellant 
unless he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


